DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed before September 16, 2012, all references to 35   U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This action is responsive to the Preliminary amendment filed 07/04/2019 for the reissue application No. 16/503,534.
Claims 1-20 were original, none of the claims is amended. Claims 1-20 are currently pending in the application. Claims 1, 10, 12, 14, 17 are independent claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1/. Claims 1-5, 8, 9, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Background of the invention in view of Carruthers (US 5,459,332).
Regarding to claims 1, 9, 14, 15:
Background of the invention, Figs. 5-7 and related text in the Background of the invention discloses the conventional thermal imaging device with an integrated dewar cooler assembly (IDCA) including an array of photo detectors with a reduced dark current except the photo detector comprising: a photo absorbing layer comprising a doped semiconductor exhibiting a valence band energy and a conducting band energy during operation of the photo-detector; a barrier layer comprising an undoped semiconductor, the barrier layer having a band energy gap and associated conduction and valence band energies, a first side of the barrier layer adjacent a first side of the photo absorbing layer; and a contact layer comprising a doped semiconductor exhibiting a valence band energy and a conducting band energy during operation of the photo-detector, the contact layer being adjacent a second side of the barrier layer opposing the first side; wherein the relationship between the photo absorbing layer and contact layer valence and conduction band energies and the barrier layer conduction and 
Carruthers, in a related photodetector device, Figs. 1-2A and related text on col. 2-7 discloses a photodetector with an undoped barrier layer 20 (col. 5, lines 29-42) sandwiched between the doped emitter or absorbing layer 12 and contact or collector layer 18 (Fig. 1).  Figs. 2, 2A show the relationship between the photo absorbing layer 12 and contact layer 18 valence and conduction band energies and the barrier layer 20 conduction and valance band energies facilitates minority carrier current flow while inhibiting majority carrier current flow between the contact and photo absorbing layers.  Carruthers, col. 3, first and second paragraphs discloses the photogenerated or photoexcited charge carrier or photocurrent which is a result of optically generated minority carriers which diffuse from photo absorbing layer 12 to contact layer 18, and col. 5, first paragraph discloses the thermally generated carriers that contribute to a dark current are prevented from traversing the device by means of an undoped barrier layer as in the instant invention.

Regarding to claims 2, 3, 4:
Carruthers, col. 6, table II discloses emitter photo absorbing layer 12 and contact layer 18 are formed of the same material.

Regarding to claims 5, 8, 16:

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used an undoped barrier layer to block the flow of thermalized majority carriers, and facilitate the flow of minority carrier from the photo absorbing layer to the contact layer as suggested by Carruthers in the Background of the invention in order to provide a high speed, efficient, low noise semiconductor photodetector device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2/. Claims 1-5, 8, 9, 14-16  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/503,537 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a IDCA system with internal nBn photo-detector comprising an undoped barrier layer sandwiched between a doped phto-absorbing layer and a doped contact layer.


Allowable Subject Matter
Claims 10-13, 17-20 are allowed.
Claims 6, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the references of record teaches or suggests the claimed integrated dewar cooler system including passivating the photo-detector by blocking the flow of majority carriers to exposed surfaces of the barrier layer as recited in claims 6, 10, 12,  or by preventing majority carriers from reaching exposed portions of the barrier layer as recited in claims 7, 17.

                                                Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,117,726 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 5:30 AM to 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991

/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991